DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 6/7/2022, applicant has submitted an amendment filed 8/25/2022.
Claim(s) 1, 2, 4-6, 8-13, 15-17, 19-20, has/have been amended.  
Response to Arguments
As per the 112 rejections of the previous Office Action: The amended claims are considered to be sufficiently clear under the circumstances (i.e. as a practical matter, it is difficult to make the claims any more clear than they are, as amended), and so the 112 rejections are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claim[s] 12 and 20, and consequently claim[s] 2-11 and 13-19 which depend on claim[s] 1 and 12), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A computer-implemented method for determining an answer to a question in a multi-party conversation, comprising: receiving a multi-party conversation comprising multiple nodes of unstructured natural language; parsing each node into a respective plurality of conversation elements;  10identifying each element of the respective plurality of elements that comprises a respective question; constructing a conversation node list that identifies relationships between nodes; and producing at least one answer to the respective question based on the conversation node list (producing, by a computer [since the method is computer-implemented] an answer to a question based on a conversation node list that identifies relationships between nodes, where the question is identified as something that an element of a plurality of elements comprises, where the plurality of elements are produced by parsing each node of multiple nodes of unstructured natural language)
	2018/0150747 teaches “Forums enable communities and groups to form and work around topics (e.g., baseball, Java, hobbies, etc.), converse and ask questions. Forums have questions in various states—new, unanswered, stale. The unanswered and stale questions drive a dissatisfaction with the members, and subsequently an incomplete corpus of question-answer pairs. With the rise of cognitive solutions, forums are being coupled with cognitive agents, such that the existing knowledge of the cognitive agents are being used to automatically answer questions. With cognitive agents, there still exists unanswered or stale questions which drive dissatisfaction with the community—poor wording, uninteresting, poor visibility (tags)” (paragraph 1).  This reference suggests automatically producing (using a cognitive agent) an answer to a question asked in a forum.  This reference appears to be more specifically directed to instigating users to answer a stale question (paragraph 14).  This reference does not appear to describe where an answer to a stale question is automatically generated based on a conversation node list.
	2013/0007037 teaches analyzing conversation threads for question and answer pairs and storing the identified question and answer pairs in a question and answer store so that other users needing an answer to the same or similar question may find the answer in the question and answer store (paragraphs 16, 24).
2009/0119371 teaches parsing instant messages to identify question fragments and answer fragments and generating a chronological listing of customer questions and associated representative answers (Figures 1 and 3; paragraph 23).  This reference does not appear to describe “producing at least one answer to the question based on the conversation node list” (the answers in this reference are human-generated answers that are incorporated into the supplemental transcript, and are not answers that are computer-produced based on the supplemental transcript).  Additionally, the conversation transcript cannot be both the “multi-party conversation comprising multiple nodes of unstructured natural language” and “a conversation node list that identifies relationships between nodes” (i.e. where the conversation transcript identifies chronological message/node relationships) because these two elements of the independent claims are recited as separate entities.  Even assuming the messages in the conversation transcript that are used to form the conversation transcript are a multi-party conversation, this reference does not appear to describe where the conversation transcript is used to produce an answer.  Also, it is not clear that identifying an answer in an initial transcript can be considered “producing at least one answer” (since the answer already exists and is simply identified in the initial chat transcript).
2018/0096322 teaches displaying a list of suggested responses to an agent (paragraph 140) where the suggested responses are responsive to a user’s request (paragraphs 138-139).  This reference suggests automatically generated responses to user questions but does not appear to describe automatically generating the responses based on a conversation node list that identifies relationships between nodes (the responses appear to be based on the substance of a user’s question [which can possibly interpreted as, at best, a single node]).
	2019/0333518 (Applications 16/428039 and 15/967298) teaches determining which questions have been asked and ignored/partially-answered/unanswered (paragraphs 65-66).

Upon further search (in response to the amendment filed 8/25/2022):
2020/0285810 “A method arranged for extracting and building a Knowledge Base for chatbot starting from an unstructured or semi-structured textual source by using software packages implemented on one or more computers, said method comprising a computer implemented process comprising the steps of applying to the textual source, encoded in a predetermined encoding language, heuristics and/or a predictive model provided for automatically finding “question” nodes comprised inside the textual source, said step comprising the sub-steps of generating a tree representative of textual nodes that are comprised inside the textual source, extracting certain features as more recurring features comprised inside the textual nodes by way of said heuristics and/or predictive model, selectively assigning to the textual nodes that comprise said certain more recurring features, the feature of “question” nodes, regardless of whether said textual nodes comprise a question mark “?”; automatically splitting the textual source into sections, if said sections are comprised inside the textual source; automatically extracting section titles, if said sections are comprised inside the textual source, and answers corresponding to the textual nodes comprising the feature of “question” nodes; displaying the result of the application of the heuristics and/or predictive model step on an operator terminal; interactively controlling by way of an operator, by using said operator terminal, the result displayed in the displaying step, and in case of negative result, manually modifying the displayed result by using operator terminal, or, alternatively, in case of positive result completing the extraction process, and storing the KB for chatbot in a database or in a repository” (claim 1)
2007/0294229 teaches “By first collecting and storing a variety of conversations and their underlying semantic network nodes into a large semantic network dictionary, subsequent conversations can be parsed into semantic network nodes to reveal emotional similarities between current and previous conversations. By computing the distance between current and previous conversations in the four-dimensional space, U.S. patent application Ser. No. 09/085,830 shows how to compute empathy by selecting emotionally similar conversational examples from previous conversations” (paragraph 94).  This reference describes where conversations are parsed into nodes, not where nodes are parsed into elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 9/6/2022
/ERIC YEN/Primary Examiner, Art Unit 2658